United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 98-2795MN
                                  _____________

Park and River Alliance, Inc.,         *
individually and on behalf of the State*
of Minnesota,                          *
                                       *
             Plaintiff-Appellant,      *
                                       *
      v.                               *
                                       * On Appeal from the United
                                       * States District Court for the
Rodney E. Slater, Secretary of         * District of Minnesota.
Transportation, United States          *
Department of Transportation; The      *
Federal Highway Administration;        *
Minnesota Department of                *
Transportation; City of Minneapolis,   *
Minnesota; Minneapolis Park and        *
Recreation Board,                      *
                                       *
             Defendants-Appellees.     *
                                  ___________

                              Submitted: May 12, 1999
                                  Filed: May 25, 1999
                                   ___________

Before RICHARD S. ARNOLD, JOHN R. GIBSON, and BOWMAN, Circuit Judges.
                            ___________

RICHARD S. ARNOLD, Circuit Judge.
        This is a suit under Section 4(f) of the Department of Transportation Act of
1966, 49 U.S.C. §303(c). The plaintiffs allege that aspects of a proposed five-mile
highway corridor in Minneapolis, Minnesota, known as the Hiawatha Avenue Corridor,
violate this statute. The District Court1 dismissed the suit, holding it barred by the six-
year statute of limitations, 28 U.S.C. §2401(a). On appeal, the plaintiff, Park and
River Alliance, Inc., alleges that an observation in the District Court's opinion is a "new
circumstance" causing the limitations period to begin running anew. Having considered
the briefs and heard oral argument, we are constrained to disagree. Of course the
statement in the District Court's opinion is a new circumstance, in the sense that it did
not exist before the opinion was filed, but it is not, in our view, a circumstance that has
anything to do with the statute of limitations. The District Court simply observed that
a draft environmental impact statement prepared in 1982 and 1983 "did not review the
impact of the proposed reconstruction on Fort Snelling State Park or the Coldwater
Springs Historic District." Park and River Alliance, Inc. v. Rodney Slater, No. 96-
CIV-985, slip op. 3 (D. Minn., opinion filed May 19, 1998). The absence from the
draft environmental impact statement of any discussion of the impact of the proposed
highway on the Fort Snelling State Park or the Coldwater Springs Historic District is
a fact that has been evident from the beginning, ever since the statement was prepared.
It cannot have the effect of reviving a claim barred by limitations.

     For this reason, and the others given in the opinion of the able district judge, the
judgment is

      Affirmed.




      1
      The Hon. Donald D. Alsop, United States District Judge for the District of
Minnesota.
                                            -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-